Citation Nr: 1023687	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  05-37 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased apportionment of the Veteran's VA 
compensation benefits.


REPRESENTATION

Appellant represented by:	unrepresented

Veteran represented by:   The American Legion


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel

INTRODUCTION

The Veteran served on active duty from August 1967 to October 
1972.  The appellant is his ex-spouse, who is currently 
receiving an apportionment on behalf their child.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 decision letter issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.

In February 2010, the veterans service organization 
representing the Veteran made a motion to the Board to 
withdraw its representation of the appellant because of its 
representation of the Veteran.  In April 2010, the appellant 
was notified of her right to representation, but she did not 
reference this matter in a May 2010 response.  Consequently, 
the appellant is currently unrepresented.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA regulations provide for two types of apportionments.  A 
"general" apportionment may be paid under the circumstances 
set forth in 38 C.F.R. § 3.450 (2009).  More specifically, 38 
C.F.R. § 3.450(a)(1)(ii) provides that an apportionment may 
be paid if the Veteran is not residing with his or her 
spouse, or if the Veteran's children are not residing with 
the Veteran, and the Veteran is not reasonably discharging 
his or her responsibility for the spouse's or children's 
support.  It is not necessary for the claimant to establish 
the existence of hardship in order to obtain an apportionment 
under 38 C.F.R. § 3.450.  See Hall v. Brown, 5 Vet. App. 294 
(1993).

The second type of apportionment is a "special" 
apportionment which may be paid under the circumstances set 
forth in 38 C.F.R. § 3.451 (2009).  This regulation provides 
that, without regard to any other provision regarding 
apportionment, where hardship is shown to exist, compensation 
benefits payable may be apportioned between the Veteran and 
his or her dependents on the basis of the facts of the 
individual case, as long as it does not cause undue hardship 
to the other persons in interest.  In determining the basis 
for special apportionment, consideration is to be given to 
such factors as the amount of VA benefits payable, other 
income and resources of the Veteran and those dependents in 
whose behalf the apportionment is claimed, and the special 
needs of the Veteran, his or her dependents, and the 
apportionment claimants.  38 C.F.R. § 3.451 further provides 
that apportionment of more than 50 percent of the Veteran's 
benefits is ordinarily considered to constitute undue 
hardship on him or her, while apportionment of less than 20 
percent of his or her benefits is ordinarily considered 
insufficient to constitute a reasonable basis for any 
apportionee.  

Consequently, adjudication of the apportionment issue on 
appeal requires consideration of the financial status and 
special needs of the parties involved.  In this regard, the 
claims file indicates that both parties were notified of the 
need for additional financial information in November 2004.  
Both parties responded in December 2004, and the appellant 
provided further information in July 2005.  Significantly, 
however, the claims folder contains no more recent 
information regarding the Veteran's income and expenses since 
December 2004, or the appellant's income and expenses since 
July 2005.  In light of the absence of updated information 
from the past five years, the Board concludes that a remand 
of the issue on appeal is necessary to obtain current 
financial data of both the appellant and the Veteran.

Finally, it does not appear that contested claims procedures 
were properly followed in this case.  38 C.F.R. §§ 19.100-
19.102 (2009).  Specifically, the record does not show that 
the Veteran was furnished a copy of the September 2005 
Statement of the Case.   

Accordingly, this case is REMANDED for the following actions:

1.  Request from the Veteran and the 
appellant appropriate documentation of 
their incomes and expenses since, 
respectively, December 2004 and July 
2005.  The significance of compliance 
with this request should be explained, to 
include notice that failure to cooperate 
may result in an adverse determination.  
All documentation received should be 
associated with the claims file.

2.  Then, readjudicate the issue on 
appeal.  Provide the parties and their 
representatives, if any, with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issue on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response before the case is 
returned to the Board.

The appellant and the Veteran have the right to submit 
additional evidence and argument on the matter that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


